 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDUniversity of DetroitandThe University of DetroitChapter-American Association of University Pro-fessors, Petitioner.Case 7-RC-10492October 6, 1971DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, hearingswere held before Hearing Officers Theodore C.Niforos and William C. Schaub, Jr., of the NationalLabor Relations Board. Following the hearings,pursuant to Section 102.67 of National Labor Rela-tions Board Rules and Regulations and Statements ofProcedure, Series 8, as amended, this case wastransferred to the Board for decision. Thereafter, thePetitioner and the Employer filed supplementarybriefs; the Employer also filed a copy of its brief to theRegional Director.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connectionwith this case to a three-member panel.The Board has reviewed the Hearing Officers'rulings made at the hearings and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The Petitioner seeks to represent a unit limitedto full-time faculty members at the University ofDetroit. The University contends that the unit shouldinclude part-time faculty. The parties further disagreeas to the supervisory status of department chairmen:the Petitioner would exclude, and the Universityinclude, them.'The University, a private, nonprofit institution ofhigher education offering undergraduate, graduate,and professional curricula at several Detroit, Michi-gan, locations, currently employs approximately 330full-time and 230 part-time faculty members.The parties stipulated, and we find, that full-time'The Petitioner indicated that it is willing to participate in an electionin a larger unitwhich would include department chairmen and part-timefaculty membersThe parties stipulated that deans, assistant deans, and nonacademicfacultymembers are professional employees withinthemeaning of Section 2(12) of the Act and aretherefore entitled to all the benefits of collectivebargaining if they so desire.2Part-time faculty members:Full-time faculty mem-bers at the University are expected to teach approxi-mately 12 hours per week. In most of the University'sschools each full-time faculty member teaches aboutfour 3-credit-hour courses per semester. In the Schoolof Law, however, where 2-credit-hour courses predo-minate, each full-time faculty member is expected toteach four courses or approximately 8 hours per week.The School of Dentistry is organized on a clock hoursper semester basis and full-time dental school facultymembers are expected to be at the school 64 days persemester. The University offers courses during two16-week semesters; it also has a summer session of 16weeks.The Evening College of Business and Administra-tion employed about 42 part-time and 2 full-timefaculty members during the 1970-71 academic year.Most of that school's part-time instructors taught atleast 3 hours per week each semester; a few taught a 3-credit-hour course for only one semester. All arescheduled to teach at least 3 hours per week during thefall 1971 semester.In the College of Arts and Sciences 12 of 19 part-time faculty members taught at least 3 hours persemester during 1970-71; 6 taught 3-credit-hourcourses for only one semester and the remaining part-time faculty members taught a 2-credit-hour courseone semester. During the 1971-72 school year, 17 of23 part-time faculty members in that school arescheduled to teach at least one 3-credit-hour courseper term; the other instructors will teach only one 3-credit-hour course during the year.In the School of Architecture, the five part-timeinstructors each taught at least 3 hours per weekduring the past year and they are scheduled to dolikewise during the coming school year.The College of Engineering employed three part-time faculty members during 1970-71 all but one ofwhom taught 3 hours a week per semester; the samepattern exists for 1971-72.In the Day College of Business and Administrationthe two part-time instructors are each scheduled toteach 3 hours per term during 1971-72 although onetaught only a 3-credit-hour course for one semesterlast year.The School of Law's 10 part-time faculty memberstaught between 2 and 8 hours per week during thedeans are supervisors within the meaning of Section 2(11) of the Act andare thus to be excluded from the unit2CW Post Center of Long Island University,189 NLRB No 109,Fordham University,193 NLRB No 23.193 NLRB No. 95 UNIVERSITY OF DETROIT1970-71 academic year; the same course scheduleexistsfor 1971-72.The School of Dentistry employs the largest numberof part-time faculty members. Most of them arepracticing dentists who work between 1 and 3 daysper week in the school's dental clinic overseeing 3dand 4th year dental students as they perform variousprocedures on patients. About 100 of the dentalschool part-time employees taught at least 32 daysduring the year; the remaining 60 or so part-timersworked 16 days or less during the 160-day school year.Some of the part-time instructors meet laboratory orlecture classes; full-time professors teach the basicscience courses and are at the school 4 days per weekor 128 days per year or more.Part-time faculty members are involved in curricu-lum planning where appropriate and, in certaininstances,represent their schools in the universitysenate.Most university fringe benefits are notavailable to part-time facultymembers; viz, lifeinsurance,health insurance, retirement benefits,travel allowances, reduced tuition, etc. Tenure cannever be attained by part-time faculty members and,ifstudent demand for a course diminishes, theinvolved part-time instructor may be released. De-spite this apparent lack of job security, most part-timefacultymembers have taught at the University forseveral years. Part-time and full-time faculty mem-bers have the same educational background and intheclassroomengage in exactly the sameactivity-teaching.The Petitioner contends that a unit of full-time andpart-time faculty members is inappropriate becauseonly full-time faculty members are involved in theformation and implementation of department, school,and university policies and, moreover, the Universitytreatsthe two employee groups differently. ThePetitioner further argues that if the Board findsappropriate a unit of full-time and part-time facultymembers, the Board should determine who is eligibleto vote as a regular part-time employee. The Petition-er suggests the following test for making such adetermination: only those currently employed part-time faculty members who teach more than 3 credithours a semester or, in the dental school, more than 1day a week, and who have taught in at least onesemesterin each of the immediately preceding 2academic years, exclusive of the summer session,should be eligible to vote as a regular part-timeemployee.The University asserts that a unit of full-time andregular part-time faculty members is appropriate. Itcontends that the Board's recent decision inUniversityJThe parties stipulated that approximately 47 supervisory adjunctprofessors in the psychology department who are experts tending to thestudent's personal needs are casual employees and not to be included in567of NewHaven, Inc.,190 NLRBNo. 102,is controlling.The Universitydoes not propose a test for determin-ing which of the part-time faculty members should beeligible to vote.InNewHaven,the adjunct (part-time)facultymembers taught 3 hours a week or more as comparedto a 12-hourper week schedule for full-time faculty.The part-time faculty members were ineligible fortenure and fringe benefits; their average length ofservice was 6 years; andtheyparticipated in delibera-tions of the school's board of governors.The Boardthere applied the well-established principles concern-ing the unit placement of part-time employees withfull-time personnel and included those part-timefacultymembers in the same unit with the full-timefaculty.The instant case in most relevant aspects isidentical.We donot find merit in the Petitioner'scontention that a different result is warranted here.We find,therefore,from all the circumstances, thattheUniversitypart-time faculty members are part-time professional employees having a substantialcommunity of interest with full-time faculty membersand we shall include them in the unit.3However, we agree with the Petitioner that thecircumstances herein require that the Board develop atest for this case to insure that only those part-tunefaculty members having a substantial and continuinginterest in the wages,hours, and working conditionsof unit employees be eligible to vote.4 InNew Haven,the Board concluded that part-time faculty membersteaching 3 hours or more per week during thesemester wereregularpart-time employees having acommunityof interest with full-time faculty membersteaching 12 hours per week.We find no merit in thePetitioner'scontention that a different standardshould be applied here.Accordingly,we find that part-time faculty mem-bers teaching 3 hours or more per semester in alluniversity schools except the Schools of Law andDentistry are regular part-time employees eligible tovote in the election.In the Schoolof Law,where thefull-time faculty teaches approximately four 2-credit-hour courses per term, weshall applythe same 4-to-1full-time-to-part-time-hours-taught-ratioas inNewHaven.Accordingly,we find that in the School of Lawallpart-timefacultymembers teaching 2 hours perweek a semester or more are eligible regular part-timeemployees.Likewise,while the School of Dentistry isorganized on a days-worked-per-year basis, the sametestmay be applied since full-time dental schoolfacultymembers are expected to work at least 128days per school year. Accordingly,we find that in thethe unit4QualityMarkets, Inc,160 NLRB 44,Farmers InsuranceGroup,143NLRB 240 568DECISIONS OF NATIONAL LABORRELATIONS BOARDSchool of Dentistry all part-time faculty membersworking 32 days or more per school year are regularpart-time employees eligible to vote.Department chairmen:The department chairman isappointed to a maximum 4-year term by the dean ofhis school with the approval of the vice president anddean of faculties.The chairman receives a reducedcourse load but does not ordinarily receive additionalcompensation unless he renders outstanding service.Since the chairman need not be the department'sranking professor,he often is paid less than othermembers of his department.Unlike deans andadministrators who sign"administrative"contractswith the University,the chairman retains his "faculty"agreement upon being appointed.Chairmenoccupyfaculty seats and represent theirdepartments in the university senate,the highestadvisorybodyto the university president,which iscomposed of faculty,students,and administrators.The chairman,through the dean'soffice, requestsauthority from the vice president to employ addition-al faculty members for his department.The depart-ment faculty members, the chairman,and the deaneach separately reviews prospective candidates. Thedepartment's recommendation5isreviewed by thevice president and if he concurs a faculty agreement isexecuted by his office.Whilethe new hire's actualsalary is determined by the vice president,within arange the vice president has established, the chairmancan discuss remuneration with the prospectivefacultymember prior to his being hired.When a department member is due for tenure orpromotion,the chairman and faculty usually makeseparate recommendations to the dean although insome departments point recommendations are made.The dean adds his comments and all three recommen-dations are transmitted via the vice president's officeto the university senate committee on rank andtenure. That committee,which is composed of facultymembers and administrators,the latter holding exofficiopositions,votes whether to grant tenure or apromotion.The vice president votes, too, even thoughhe holds anex officioseat on the committee.If a department chairman discovers that a facultymember is not performing satisfactorily,the chairmanreports this to the dean without making a formalrecommendation but usually after consulting thefaculty. The chairman and dean discuss the problem.A nontenured faculty member may be terminated forany reason merely by not having his contractrenewed; it is not clear from the record who makesthisdecision.A formal proceeding involving theuniversity president and various universitywide coun-5The record is unclear whether the department makes a recommenda-tion jointly with the chairman or each makes separate recommendations6CfFordham University, supra, In 3For the reasons stated in Membercils is required to dismiss a tenured faculty member.The chairman plays no decisive role in that procedure.A department chairman is responsible for theacademic excellence of his department and theprofessional competence of the faculty.While thechairman may assign courses (in some departmentsthis function is performed by a committee), he doesnot otherwise direct the classroom work of facultymembers unless it is necessary to maintain thedepartment's academic standards. The scheduling ofcourses is the chairman's responsibility although hedoes not do the actual work. The chairman evaluatesthe work of department clerical employees but theUniversity sets their hours.The University contends that the departmentchairman is a faculty member lacking any indicia ofstatutory supervisory authority. The Petitioner con-tends that the chairman is a supervisor.It is clear that the department chairman does noteffectively recommend the appointment, promotion,tenure, or discharge of faculty members. In every suchinstance the chairman's recommendation, if any, isjust one of several made to the appropriate universityofficial or body which has the authority to make abinding decision for the University. The record doesnot reveal whether the chairman's recommendationsare accorded greater weight than those of the facultyor dean. The chairman may assign courses, but hedoes not ordinarily direct the classroom work offaculty members.Moreover, the University apparently regards thechairman as a faculty member, not an administrator.Thus, he does not sign an administrative agreementupon being appointed; he represents the faculty atuniversity senatemeetings; he usually receives noadditional compensation for being chairman; and thechairman teaches courses albeit fewer than his fellowfaculty members.Accordingly, we find from the above that depart-ment chairmen are not supervisors within the mean-ing of Section 2(11) of the Act and we shall includethem in the unit.6For the reasons stated above, we find that thefollowing constitutes a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:All full-time and regular part-time members ofthe faculty at the University of Detroit, includingdepartment chairmen, but excluding deans, assist-ant deans, nonacademic deans, supervisory ad-junct professors in the psychology department,guards and supervisors as defined in the Act, andall other employees.Kennedy's dissent inFordham University,he would find that departmentchairmen are supervisors within the meaning of the Act UNIVERSITY[Direction of Election7x omitted from publication.]IAs the Petitioner'soriginal showing of interest was for a unit smallerthan the unit in which an election is being directed,theDirection ofElection is subject to an administrative determination by the RegionalDirector for Region 7 of the Petitioner'sinterest in the unit foundappropriate herein" In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB 1236,N L R B v Wyman-Gordon Co,394 U SOF DETROIT569759Accordingly,itishereby directed that an election eligibility list,containing the names and addresses of all the eligible voters,must be filedby the Employer with the Regional Director for Region 7 within 7 days ofthe date of this Decision and Direction of Election The Regional Directorshallmake the list available to all parties to the election No extension oftime to file this list shall be granted by the Regional Director except inextraordinary circumstances Failure to comply with this requirement shallbe grounds for setting aside the election whenever proper objections arefiled